  Case: 2:17-cr-00146-ALM Doc #: 145 Filed: 12/02/19 Page: 1 of 1 PAGEID #: 2498




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


 UNITED STATES OF AMERICA,                             No. 2:17-CR-00146-002

 Plaintiffs,
                                                       NOTICE OF APPEAL
 vs.

 GIFTY KUSI,

 Defendant.




        Defendant Gifty Kusi hereby gives notice of appeal to the Sixth Circuit Court of Appeals from

the Judgment of the District Court entered November 27.


                                                      Respectfully submitted,

                                                      /s/ J. Anthony Rich
                                                      J. Anthony Rich (0066295)
                                                      Counsel for Defendant
                                                      The City Center
                                                      300 Broadway, Suite 101-B
                                                      Lorain, OH 44052
                                                      440.245.2274
                                                      440.244.0811 fax
                                                      anthony@janthonyrich.com

                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been electronically served via the Court’s CM/ECF
system this December 2, 2019 upon all counsel of record.

                                                      ____/s/ J. Anthony Rich ______
